Citation Nr: 0011082	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1941 to April 1942 
and from September 1945 to March 1946.

In October 1989 and March 1990 rating decisions the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a bullet wound 
of the right leg, beriberi, anemia, avitaminosis, 
malnutrition, peripheral neuritis, helminthiasis 
(trichuriasis), pellagra, peptic ulcer disease, malaria, 
gingivitis, and rheumatic arthritis with lumbago.  The 
veteran perfected appeals of those decisions, and in April 
1991 the Board of Veterans' Appeals (Board) remanded those 
issues, as well as the issue of whether the veteran was 
entitled to status as a prisoner of war, to the RO.  In an 
October 1991 statement the veteran withdrew his appeal of 
those issues, and the Board finds that an appeal arising from 
the October 1989 and March 1990 rating decisions is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement 
ceases to be effective if withdrawn); 38 C.F.R. § 20.204 
(1999).

In a December 1993 rating decision the RO denied entitlement 
to service connection for a liver disorder and tremors of the 
right hand, and determined that new and material evidence had 
not been submitted to reopen the claims of entitlement to 
service connection for peptic ulcer disease and gingivitis.  
In addition, in an April 1996 decision the RO determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for peripheral neuritis, 
rheumatic arthritis, and avitaminosis with malnutrition.  The 
veteran has perfected appeals of the December 1993 and April 
1996 decisions.

In February 1998, the RO issued a rating decision and a 
supplemental statement of the case which, in addition to the 
issues listed on the title page of this decision, considered 
the issues of entitlement to service connection for a bullet 
wound of the right leg, beriberi, anemia, helminthiasis 
(trichuriasis), pellagra, and lumbago.  The veteran has not 
filed a notice of disagreement with that decision.  Although 
the veteran's representative included those issues in his 
informal hearing presentation as being in appellate status, 
his statement does not constitute a notice of disagreement 
because it was not filed with the office that rendered the 
decision or maintained jurisdiction of the veteran's records.  
See Mason v. Brown, 8 Vet. App. 44 (1995) (the Board must 
determine whether a written communication constitutes a 
notice of disagreement); 38 C.F.R. § 20.300 (1999).

The veteran's appeals were previously before the Board in May 
1998, at which time the Board denied entitlement to service 
connection for a liver disorder and remanded the remaining 
issues to the RO for additional development.  The veteran 
appealed the denial of service connection for a liver 
disorder to the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals ) (Court), and in a 
July 1999 order the Court vacated the Board's May 1998 
decision in terms of the denial of service connection for a 
liver disorder, and remanded that claim to the Board.

In accordance with the decision of the Court in Kutscherousky 
v. West, 12 Vet. App. 369 (1999) (per curiam), in January 
2000 the Board notified the veteran of his right to submit 
additional evidence or argument in support of his claim, and 
that he had 90 days in which to do so.  In a letter received 
at the Board in February 2000, the veteran supplied 
additional arguments in support of his claim.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's appeal.

In a statement received at the Board in March 2000, the 
veteran raised arguments with regard to issues the Board had 
previously remanded to the RO, raised a claim for service 
connection for hemoptysis of the abdominal wall and viscera, 
and asserted that service connection should be granted for a 
liver disease.

The claim for service connection for hemoptysis of the 
abdominal wall has not been adjudicated by the RO.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.

The additional arguments with regard to the remanded issues 
are also referred to the RO for consideration in its 
readjudication of those claims.  The contentions with regard 
to the claim for service connection for a liver disease are 
considered in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The veteran does not currently have a liver disorder that 
is related to an in-service disease or injury.


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records 
demonstrates that in the section of a January 1946 medical 
examination report pertaining to the abdominal wall and 
viscera, the examiner noted an enlarged liver.  On November 
1945 and March 1946 examinations, however, normal findings 
were reported for the abdominal viscera area.  The veteran 
initially claimed entitlement to VA compensation in May 1958, 
and numerous times thereafter, in which he made no reference 
to having a liver disorder.  In October 1986 and July 1989 
medical reports two private physicians certified that the 
veteran had been examined and treated for a number of 
disorders, but did not report that he had a liver disorder.

In his August 1990 substantive appeal of the RO's October 
1989 rating decision, the veteran referenced the January 1946 
report of medical examination showing that he had "pain in 
the right epigastrum" and that the section of the examination 
report pertaining to "abdominal wall and viscera" showed that 
he had an enlarged liver.  In a November 1991 Former POW 
Medical History Report, in the section in which he was 
instructed to describe his injuries, he stated "viscera 
portion enlarged liver."

In a March 1992 report a private physician certified that he 
had examined and treated the veteran from October 1990 to 
December 1990 for all of the disabilities exactly as they 
were stated in the January 1946 examination report, including 
"abdominal wall and visceral portion noted enlarged liver."  
In an August 1992 letter another private physician certified 
that he had examined and treated the veteran for nearly all 
of the disabilities to which the presumption of service 
connection applies for former prisoners of war pursuant to 
38 C.F.R. § 3.309(c).  The physician also stated that due to 
these disabilities the veteran was advised to "rest always in 
windy place and fresh air."

A November 1992 medical certificate completed by an 
additional private physician certified that the veteran's 
disabilities included "tremors of the right hand, pain on the 
right epigastrum, hemoptysis, gingivitis under mouth 
abnormalities, abdominal wall visceral portion noted enlarged 
liver."

In a July 1993 report a different private physician listed 
the veteran's diseases as "tremor in the right hand, pain in 
the right epigastrum, gingivitis under mouth abnormalities, 
abdominal wall and visceral portion noted enlarged liver."  
Based on those findings the physician recommended that the 
veteran rest and follow the rules and regulations "of which 
the receipts issued to him how used in every hour."  

In an October 1994 letter another private physician certified 
that he had treated the veteran from September to October 
1994 for "tremors in the right hand, pain on the right 
epigastrum, gingivitis was shown under mouth abnormalities, 
and the abdominal wall and visceral portion noted enlarged 
liver."  The physician also stated that the veteran had been 
treated for "hemoptisis three times since September 15, 1994; 
peripheral neuropathy of the lower extremities; moderate, 
with presence of stomatitis or achiorhydria, or recurring 
diarrhea; mild, vague digestive disturbances, loss of 
appetite and weight, slight diarrhea, headache and vertigo."  
The physician further stated that, "because of the findings 
and diagnosis such diseases were the result from his service 
during the War."  The remainder of the document consists of 
quotations from the VA regulations pertaining to the 
evaluation of disabilities and the requirements for service 
connection.

In November 1994 the RO requested the physician preparing the 
October 1994 letter to verify that he did, in fact, prepare 
the letter.  The physician, however, never responded to the 
written request sent to the address shown on the letter.

In a September 1995 medical report an additional private 
physician certified that the veteran had undergone 
examination and treatment for "peripheral neuropathy of the 
right lower extremity; peripheral neuropathy of the left 
lower extremity; hemotsis [sic] four times since September 1, 
1995, and from August 8, 1995; moderate, with presence of 
stomatitis or achiorhydria, or recurring diarrhea; mild, 
vague digestive disturbance, loss of appetite and weight; 
slight diarrhea, headache and vertigo; tremors of the right 
hand, and pain on the right epigastrum; gingivitis was shown 
under mouth abnormalities, and the abdominal wall and viscera 
portion noted enlarged liver; duodenal bulb deformity with 
malnutrition and avitaminosis; rheumatic arthritis both feet 
and both hands."  The remainder of the document again 
consists of quotations from the VA regulations pertaining to 
the evaluation of disabilities and the requirements for 
service connection.  The physician also recommended that for 
his various ailments the veteran "rest and drink fresh milk 
everyday."

In a May 1996 medical report the same physician who prepared 
the September 1995 report certified that he had examined and 
treated the veteran for "peripheral neuritis, peptic ulcer 
disease increased two times a day when hunger food intake, 
rheumatic arthritis increased when time is cold, avitaminosis 
with malnutrition due to the lacked [sic] of ailment since in 
service up to present, gingivitis and viscera portion noted 
enlarged liver."  In the section of the report titled 
"Physical Examination," the physician again quoted the 
regulations pertaining to the evaluation of disability and 
the requirements for service connection.

In July 1996 the RO asked the veteran to provide the names 
and addresses of all medical care providers who had treated 
him for his claimed disabilities since his separation from 
service.  He provided that information in medical release 
forms in August 1996.  With the exception of one physician in 
1943, who treated him when he was in service, he did not 
report having received any treatment for the claimed 
disabilities prior to 1989.  

The RO requested from those physicians, including the 
physicians who had provided the certifications shown above, 
the actual clinical records of treatment, including 
laboratory and X-ray reports.  The requests for the evidence 
were sent to the addresses provided by the veteran, and the 
postal service returned all of the requests as undeliverable.  
In September 1997 the veteran was informed that all of the 
requests for medical evidence had been returned as 
undeliverable, and the RO asked him to provide complete 
current addresses for the physicians, or to obtain the 
requested evidence and submit it to the RO.  In an October 
1997 statement the veteran asked the RO to disregard the 
medical certificates previously submitted, because the 
doctors who had provided the certifications were either dead 
or could not be located.

The RO afforded the veteran a VA medical examination in 
October 1997, which included a review of the claims file.  
The physician stated that the person accompanying the veteran 
to the examination knew very little about his condition, and 
that the veteran was not able to provide information because 
he had senile dementia.  The examiner noted that the veteran 
was claiming that he had an enlarged liver, but that he could 
not remember ever being told that he had an enlarged liver.  
He complained of right upper quadrant pain.  On physical 
examination the physician could not palpate the edge of the 
liver.  Diagnostic testing, which included a serum analysis 
and an ultrasound of the liver and spleen, revealed no 
evidence of liver disease.  The examiner determined that 
there was no evidence of liver pathology.

II.  Analysis

The Board concludes that the veteran's claim for service 
connection for a liver disorder is well grounded because the 
evidence shows that it is plausible.  This finding is based 
on the inservice report of an enlarged liver, the opinions of 
private physicians reported during the appeals period that 
the veteran has an enlarged liver,  and the opinion of at 
least one private physician that the enlarged liver was 
related to active service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)(table).

VA has a duty, therefore, to assist him in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  
The relevant evidence consists of the veteran's service 
medical records, the medical reports from the private 
physicians, and the report of the VA examination in October 
1997.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has reviewed the evidence of record and finds that 
service connection for a liver disorder is not warranted.  
Although the veteran was found to have an enlarged liver on 
examination in January 1946, no abnormalities were found on 
examination in March 1946.  The veteran made no reference to 
having a liver disorder prior to August 1990, although he 
made numerous claims for service connection for other 
disabilities.  He apparently underwent examination and 
treatment for other disorders in October 1986 and July 1989, 
but those physicians did not report that the veteran had a 
liver disorder.

The veteran has submitted a number of medical reports, 
beginning in March 1992, purportedly from private physicians 
in which those physicians certified that the veteran had 
undergone examination and treatment for, among other things, 
an "enlarged liver."  The physicians also indicated that the 
"enlarged liver" was related to service.

For the purpose of determining whether the veteran's claim is 
well grounded, the evidence provided by the private 
physicians is presumed to be credible. King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In evaluating the substantive merits of 
the claim, however, that presumption no longer applies, and 
the Board is free to weigh the credibility and probative 
value of the evidence.  Evans v. West, 12 Vet. App. 22 
(1998).

The Board finds that the private medical reports provided by 
the veteran are inherently incredible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  In each of the private medical reports 
submitted by the veteran the physicians quoted the contents 
of the January 1946 examination report in describing the 
claimed disorders; they made no independent findings 
pertaining to an "enlarged liver."  The physicians also 
included lengthy quotations from the regulations pertaining 
to the evaluation of disability and the requirements for 
service connection, but provided no rationale for their 
conclusions that the veteran had an "enlarged liver" that is 
related to service.  None of the physicians provided any 
examination reports, reports of diagnostic testing, or 
clinical records documenting any symptoms or additional 
clinical findings related to any disorder.  The physicians 
provided no clinical records to support their comments and 
efforts by VA to obtain such records were unsuccessful.  When 
asked to provide that evidence, the veteran asked the RO to 
disregard all of the medical reports, and he was not able to 
provide any clinical records in support of the medical 
reports.

In addition to their lack of credibility, the private medical 
reports are not probative of whether the veteran currently 
has a liver disability.  Service connection may be 
established for a disability resulting from disease or 
injury.  38 U.S.C.A. § 1110. Although the physicians found 
that the veteran had an "enlarged liver," which is a clinical 
finding resulting from examination, they did not determine 
that the veteran had any underlying liver disease, nor did 
they describe any disability, in terms of symptoms or 
manifestations, resulting from the "enlarged liver."  See 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999) (pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted).

The VA examiner in October 1997 found that there was no 
evidence showing that the veteran had a liver disease or 
injury, in that there was no evidence of liver pathology.  
That opinion was based on a physical examination, diagnostic 
testing, and a review of the evidence in the claims file, 
including the private medical reports provided by the 
veteran.  The Board finds that the opinion of the VA examiner 
is highly probative.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The VA examiner's opinion is more probative than the opinions 
of the private physicians because the VA examiner's opinion 
was the product of detailed testing, and was supported by 
clinical findings.  The private examiner's did not provide a 
rationale for their opinions or report that any diagnostic 
testing had been conducted.  The VA examiner's opinion was 
also the product of a review of the entire claims folder.  
Such a review would take into account the opinions of the 
private physicians.

The veteran's assertion that he has a liver disorder that is 
related to service is not probative because the veteran is 
not competent to provide evidence of a medical diagnosis, or 
the etiology of a medical disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because the private medical reports 
submitted by the veteran are found not credible, and the only 
credible evidence indicates that the veteran currently has no 
liver disorder, the Board finds that the veteran does not 
have a liver disorder that is related to service.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a liver disorder.



ORDER

The claim of entitlement to service connection for a liver 
disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 
- 11 -


- 3 -


